UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1017



In Re: A. H. ROBINS COMPANY, INCORPORATED,

                                                             Debtor.



ELLEN PAULETTE M. FIELDS,

                                              Claimant - Appellant,

          versus


DALKON SHIELD CLAIMANTS TRUST,

                                                    Trust - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge;
Blackwell N. Shelley, Bankruptcy Judge. (CA-85-1307-R)


Submitted:   February 28, 2001            Decided:    March 19, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ellen Paulette M. Fields, Appellant Pro Se. Orran Lee Brown, Sr.,
Lynn Crowder Greer, BOWMAN & BROOKE, L.L.P., Richmond, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ellen P. Fields appeals the district court’s order approving

the Final Report and Final Account of A. H. Robins Company, grant-

ing the Motion to Close the Chapter Eleven bankruptcy     case, and

retaining exclusive jurisdiction for all purposes set forth in the

Robins Plan of Reorganization.    None of Fields’ claims, including

those of due process and equal protection violations and that the

district court should continue to hear her claims related to the

Dalkon Shield, has merit.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.    The

motions for preparation of transcript at government expense and for

interlocutory review are denied.




                                                           AFFIRMED




                                   2